United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-2145
                                  ___________

Gary Barfield,                         *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Arvindra Brar, M.D., Delta Regional    * Eastern District of Arkansas.
Unit, Arkansas Department of           *
Correction; Max Mobley, Deputy         *      [UNPUBLISHED]
Director of Health and Correctional    *
Programs, Arkansas Department of       *
Correction; Regina Jacob, Infirmary    *
Supervisor, Delta Regional Unit,       *
                                       *
             Appellees.                *
                                  ___________

                         Submitted: November 28, 2001
                             Filed: December 6, 2001
                                  ___________

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

      Gary Barfield brought this 42 U.S.C. § 1983 action complaining that appellees
and others were deliberately indifferent to his need for knee surgery. The district
court1 granted summary judgment to appellee Max Mobley because he was not
involved in the knee surgery decision. After an evidentiary hearing, the court (1)
dismissed the claims against Dr. Arvindra Brar because she repeatedly treated
Barfield’s knee condition, and his assertion that he required knee surgery was simply
a disagreement over the proper course of medical treatment; and (2) dismissed the
claims against Regina Jacob because she did nothing but respond to Barfield’s
grievances by reviewing his medical file. Barfield appeals these rulings. After de
novo review of the record, we affirm for the reasons stated in the district court’s
orders and deny Barfield’s motion for appointment of counsel. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE SUSAN WEBBER WRIGHT, Chief Judge of the United
States District Court for the Eastern District of Arkansas, adopting the report and
recommendation of the HONORABLE J. THOMAS RAY, United States Magistrate
Judge for the Eastern District of Arkansas.
                                         -2-